 1

 2
                                                               JS-6
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT 
 9                     CENTRAL DISTRICT OF CALIFORNIA 
10  

11       CESAR A. CARDENAS,                  CASE NO. 5:17­CV­01685­RGK (SK) 
                                            
12                       Plaintiff,          JUDGMENT 
13                                          
                    v.                      
14                                          
         NANCY A. BERRYHILL,  
15       Commissioner of the Social 
         Security Administration, 
16         
                         Defendant. 
17                        
18            
19           IT IS ADJUDGED that this action is reversed and remanded to the 
20 Commissioner of the Social Security Administration for further proceedings. 

21            
22            
23 DATED: January 10, 2019                                                       
24                                             HON. R. GARY KLAUSNER 
                                               U.S. DISTRICT JUDGE 
25
      
26

27

28
